 
 
I 
108th CONGRESS 2d Session 
H. R. 5289 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Wu (for himself, Mr. Blumenauer, Ms. Hooley of Oregon, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Foundation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Act of 2004. 
2.FindingsThe Congress finds as follows: 
(1)Senator Mark O. Hatfield and Congresswoman Elizabeth Furse served their country with distinction and honor. 
(2)Senator Mark O. Hatfield and Congresswoman Elizabeth Furse have had a lasting impact on this Nation’s relationship with Native Americans. 
(3)Senator Mark O. Hatfield and Congresswoman Elizabeth Furse have been champions of the rights of Native Americans and Alaska Natives and worked in the Congress to strengthen tribal self-governance. 
(4)It is a fitting tribute to the leadership, courage, and bipartisan spirit that Senator Mark O. Hatfield and Congresswoman Elizabeth Furse exemplified to establish in their names programs to encourage excellence in tribal government. 
3.DefinitionsFor purposes of this Act: 
(1)The term Board means the Board of Trustees of the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Foundation established under section 4(b). 
(2)The term eligible individual means a citizen or national of the United States or a permanent resident alien of the United States. 
(3)The term Foundation means the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Foundation established under section 4(a). 
(4)The term Fund means the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Fund established by section 7. 
(5)The term Institute means the Institute for Tribal Government established at Portland State University in 2000. 
(6)The term institution of higher education has the meaning given to that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(7)The term Portland State University means Portland State University in Portland, Oregon.  
(8)The term State means each of the several States, the District of Columbia, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federal States of Micronesia, and the Republic of Palau. 
4.Establishment of the mark o. hatfield-elizabeth furse scholarship and excellence in tribal governance foundation 
(a)EstablishmentThere is established as an independent entity of the executive branch the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Foundation. 
(b)Board of trusteesThe Foundation shall be subject to the supervision and direction of the Board of Trustees. The Board shall be comprised of 12 trustees, 11 of whom shall be voting members of the Board, as follows: 
(1)Two trustees shall be appointed by the President, with the advice and consent of the Senate, after considering the recommendation of the Speaker of the House of Representatives, in consultation with the minority leader of the House of Representatives. 
(2)Two trustees shall be appointed by the President, with the advice and consent of the Senate, after considering the recommendation of the President pro tempore of the Senate, in consultation with the majority leader and the minority leader of the Senate. 
(3)Five trustees, not more than 3 of whom shall be of the same political party, shall be appointed by the President with the advice and consent of the Senate, from among individuals who have shown leadership and interest in strengthening tribal self-governance, such as tribal leaders involved in health and public policy development affecting Native American and Alaska Native communities. 
(4)The Secretary of the Interior, or the Secretary’s designee, who shall serve as a voting ex officio member of the Board but shall not be eligible to serve as Chairperson. 
(5)The Secretary of Education, or the Secretary’s designee, who shall serve as a voting ex officio member of the Board but shall not be eligible to serve as Chairperson. 
(6)The President of Portland State University, who shall serve as a nonvoting, ex officio member and shall not be eligible to serve as Chairperson. 
(c)Term of Office 
(1)In generalEach trustee appointed pursuant to paragraph (1), (2), or (3) of subsection (b) shall be appointed for a term of 6 years, except as provided in paragraphs (2) and (3) of this subsection.  
(2)Terms of initial appointeesAs designated by the President at the time of the appointment, of the trustees first appointed— 
(A)1 trustee appointed pursuant to subsection (b)(2) and 2 trustees appointed pursuant to subsection (b)(3) shall be appointed for a term of 2 years; 
(B)1 trustee appointed pursuant to subsection (b)(1) and 2 trustees appointed pursuant to subsection (b)(3) shall be appointed for a term of 4 years; and 
(C)1 trustee appointed pursuant to subsection (b)(1), 1 trustee appointed pursuant to subsection (b)(2), and 1 trustee appointed pursuant to subsection (b)(3) shall be appointed for a term of 6 years.  
(3)VacanciesAny trustee appointed to fill a vacancy occurring before the expiration of the term for which the trustee’s predecessor was appointed shall be appointed only for the remainder of that term and shall be appointed in the same manner as the original appointment for that vacancy was made. 
(d)Travel and subsistence payTrustees shall serve without pay, but shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties as members of the Foundation, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(e)Location of foundationThe Foundation shall be located in Portland, Oregon. 
(f)Executive director 
(1)In generalThere shall be an Executive Director of the Foundation who shall be appointed by the Board. The Executive Director shall be the chief executive officer of the Foundation and shall carry out the functions of the Foundation subject to the supervision and direction of the Board. The Executive Director shall carry out such other functions, consistent with this Act, as the Board shall prescribe. 
(2)CompensationThe Executive Director of the Foundation shall be compensated at the rate specified for employees in level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
5.Purposes of the foundationThe purposes of the Foundation are— 
(1)to develop resources to properly train Native American and Alaska Native tribal council members in self-government and related fields; 
(2)to foster among the American population greater recognition and understanding of the role of tribal self-government in the development of the United States; 
(3)to identify critical issues facing tribal governments in the Nation; 
(4)to establish a Program for Tribal Governance Research at the Institute; and 
(5)to provide educational outreach regarding tribal self-government. 
6.Authority of the foundation 
(a)In general 
(1)AuthorityThe Foundation, in consultation with the Institute— 
(A)may identify and conduct such programs, activities, and services as the Foundation considers appropriate to carry out the purposes described in section 5; and 
(B)in accordance with subsections (b), (c), (d), and (e), may award scholarships, fellowships, internships, and grants and fund the Institute to carry out and manage other programs, activities, and services. 
(2)PrioritiesSubject to section 10(b), the Foundation shall determine the priority of the programs to be carried out under this Act and the amount of funds to be allocated for such programs. 
(3)CompetitionThe Foundation may provide, directly or by contract, for the conduct of national competition for the purpose of selecting recipients of scholarships, fellowships, internships, and grants awarded under this Act. 
(4)Fields of studyThe Foundation may award scholarships, fellowships, internships, and grants to eligible individuals in accordance with the provisions of this Act for study in fields related to tribal governance. Such scholarships, fellowships, internships, and grants shall be awarded only to eligible individuals who meet the minimum criteria established by the Foundation. 
(b)Scholarship 
(1)In generalThe Foundation shall award scholarships to outstanding undergraduate students who intend to pursue careers related to tribal governance and to outstanding Native American and Alaska Native undergraduate students who intend to pursue careers in tribal public policy. 
(2)RequirementsAn eligible individual awarded a scholarship under this Act may receive payments under this Act only during such periods as the Foundation finds that the individual— 
(A)is maintaining satisfactory proficiency; 
(B)is engaging full time in study or research; and 
(C)is not engaging in gainful employment other than employment that is— 
(i)in addition to such full-time study or research; and 
(ii)approved by the Foundation pursuant to regulations of the Board. 
(3)ReportsThe Foundation may require any eligible individual awarded a scholarship under this Act to submit reports at such time, in such form, and containing such information as the Foundation determines to be necessary. Such reports shall— 
(A)be accompanied by a certificate from an appropriate official at the institution of higher education; 
(B)be approved by the Foundation; and 
(C)state that the individual is making satisfactory progress, and is engaging full time, in study or research.  
(c)FellowshipsThe Foundation shall award fellowships— 
(1)to outstanding graduate students who intend to pursue advanced degrees in fields related to tribal governance and to outstanding Native American and Alaska Native graduate students who intend to pursue advanced degrees in tribal public policy, including law and medicine; and 
(2)to faculty from a variety of disciplines, for the purpose of bringing the expertise of such faculty to the Foundation. 
(d)InternshipsTo achieve the purposes described in section 5, the Foundation shall award internships— 
(1)to deserving and qualified individuals to participate in internships in Federal, State, and local agencies or in offices of major tribal governance organizations; and 
(2)to deserving and qualified Native American and Alaska Native individuals to participate in internships in Federal, State, and local agencies or in offices of major public health or public policy organizations. 
(e)Institute programs 
(1)GrantsSubject to paragraph (3), the Foundation shall award grants to the Institute— 
(A)to provide for an annual panel of experts to discuss contemporary tribal governance issues; 
(B)to conduct tribal governance policy research; 
(C)to conduct research on Native American and Alaska Native tribal public policy issues; and 
(D)for visiting policymakers to share their practical experiences with the Foundation. 
(2)CoordinationSubject to paragraph (3), the Foundation shall assist in the development and implementation of a Program for Tribal Governance Research to be located at the Institute. 
(3)Matching funds; facilitiesThe Foundation may not make any grant or provide any assistance under this subsection, unless the Institute agrees— 
(A)with respect to the costs of such grants and assistance, to make available non-Federal contributions toward such costs in an amount that is not less than 25 percent of such costs; and 
(B)to provide adequate space at the Institute for the Executive Director and other appropriate staff of the Foundation.  
(f)Elizabeth furse scholarsRecipients of scholarships, fellowships, internships, and grants under this Act shall be known as Elizabeth Furse Scholars.  
7.Establishment of the mark o. hatfield - elizabeth furse scholarship and excellence in tribal governance trust fund 
(a)Establishment of fundThere is established in the Treasury of the United States a trust fund to be known as the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance Trust Fund to be administered by the Foundation. The Fund shall consist of amounts appropriated to the Fund pursuant to section 10 and amounts credited to the Fund under subsection (b). 
(b)Investment of Fund AssetsThe Secretary of the Treasury, at the direction of the Board, shall invest in full the amounts appropriated to the Fund. Such investments shall be in public debt securities with maturities suitable to the needs of the Fund and shall bear interest at rates determined by the Secretary of the Treasury, taking into consideration the current average market yield on outstanding marketable obligations of the United States of comparable maturity.  
8.Expenditures and audit of trust fund 
(a)In generalThe Foundation shall pay from the interest and earnings of the Fund such sums as the Board determines are necessary and appropriate to enable the Foundation to carry out this Act. 
(b)Audit by Government Accountability OfficeThe activities of the Foundation and the Institute under this Act may be audited by the Government Accountability Office under such rules and regulations as may be prescribed by the Comptroller General of the United States. Representatives of the Government Accountability Office shall have access to all papers, things, or property (including all books, accounts, records, and reports filed) belonging to or in use by the Foundation or the Institute, pertaining to such federally assisted activities and necessary to facilitate the audit. 
9.Administrative provisions To carry out this Act, the Foundation may— 
(1)appoint and fix the compensation of such personnel as may be necessary to carry out the provisions of this Act, except that in no case may employees other than the Executive Director be compensated at a rate to exceed the maximum rate of basic pay for GS–15 of the General Schedule under section 5332 of title 5, United States Code; 
(2)procure or fund the Institute to procure temporary and intermittent services of experts and consultants as are necessary to the extent authorized by section 3109 of title 5, United States Code, but at rates not to exceed the rate specified for level IV of the Executive Schedule under section 5315 of title 5, United States Code; 
(3)prescribe such regulations as the Foundation considers necessary governing the manner in which its functions shall be carried out; 
(4)accept, hold, administer, and use gifts, both real and personal, for the purpose of aiding or facilitating the work of the Foundation; 
(5)accept and use the services of voluntary and noncompensated personnel and reimburse such personnel for travel expenses, including per diem, as authorized by section 5703 of title 5, United States Code; 
(6)enter into contracts, grants, or other arrangements or modifications thereof, to carry out the provisions of this Act, and such contracts or modifications thereof may, with the concurrence of two-thirds of the members of the Board, be entered into without performance or other bonds, and without regard to section 3709 of the Revised Statutes (41 U.S.C. 5); and 
(7)make other expenditures necessary to carry out this Act. 
10.Authorization of appropriations 
(a)In generalTo carry out this Act, there are authorized to be appropriated to the Fund $50,000,000 for fiscal year 2005, and such sums as may be necessary for each subsequent fiscal year. 
(b)AllocationOf the amounts appropriated to carry out this Act, the Secretary shall allocate— 
(1)not less than 50 percent of such amounts to carry out subsections (b), (c), and (d) of section 6; 
(2)not more than 15 percent of such amounts for salaries and other administrative purposes; and 
(3)not less than 20 percent of such amounts to carry out section 6(e). 
 
